Order, Supreme Court, New York County (William J. Davis, J.), entered July 30, 1991, which denied petitioner’s motion to *422hold respondent in contempt, unanimously affirmed, without costs.
We agree with the IAS court that the evidence does not demonstrate that the transactions between respondent and its subsidiary were intended to, or actually did, prejudice petitioner’s rights. Moreover, when respondent filed security against the judgment, the automatic stay of CPLR 5519 effectively terminated the restraining notice (see, Silbert v Silbert, 25 AD2d 570; 6 Weinstein-Korn-Miller, NY Civ Prac ¶ 5222.03). While petitioner maintains that the judgment is for more than the amount stated in the restraining notice, contemplating as it does future quantification and payment of amounts presently uncertain, CPLR 5222 (a) specifically provides that a restraining notice shall specify "the amount of the judgment and the amount then due thereon”. Concur— Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.